Sawyer, C. J.,
concurring. For direct evidence to establish the contested facts in this case we are compelled to rely mainly on the testimony derived from the defendants Griswold and wife themselves. The other testimony chiefly bears upon the probabilities or improbabilities of their various conflicting statements, and tends to show their acts in regard to, and their dealings with, the subject-matter of the contest from the date of the conveyance to J. M. Adams till the present litigation was moved. From the various conflicting statements alone of these defendants, made at different times, unillustrated by the surrounding circumstances and their acts, constituting a part of the res gestee, shown in part by other evidence, it would be difficult to arrive at any satisfactory conclusion upon the facts at issue. Whatever the purpose and character of the first conveyance from Griswold and wife to J. M. Adams, as between themselves, may have been, I am satisfied, after a careful examination and consideration of all the evidence in the light of the attending circumstances, and the whole course of dealing with the property, that all moneys used to obtain a reconveyance of the title were furnished by W. 0. Griswold out of his own funds and on his own account; that the title was taken and held in the name of Chester Adams, and subsequently of Mrs. Griswold, his wife, for his own use and purposes; that the property and its revenues have been in fact as absolutely under his dominion and control as if the legal title had stood in him; that neither the property nor the funds that went into it were ever in good faith given to Mrs. Griswold by her husband to really and substantially hold, control, and enjoy as her own sole aúd separate estate; but, on the contrary, that the legal title, with her consent and co-operation, was placed in her, and so held and employed for defendant W. C. Griswold’s own uses and purposes; and, although the legal title stands in the name of Mrs. Griswold, that she holds it understandingly in trust for the use and benefit of her husband, in whom has ever been in fact the actual control and beneficial use until it was likely to become liable to be subjected to the satisfaction of the claim of the complainant against the defendant W. C. Griswold now in judgment.
At the time of the transaction by which the title was passed to Chester Adams for the benefit, as it is claimed, of the wife, Griswold was at least insolvent and on the eave of bankruptcy, for within two *574weeks afterwards Ms petition in bankruptcy was filed. It is Mgbly probable, also, from the course and character of events, that he was either embarrassed, or that he foresaw approaching embarrassment at the time of the prior conveyance to James M. Adams. Upon a consideration of all the circumstances appearing in the case, it is difficult to believe that these transactions, and especially the arrangement with Chester Adams and subsequent conveyance to Mrs. Griswold, were not made in actual intentional fraud of the rights of then existing creditors; and, although it is not probable that at the time of the conveyance to Chester Adams, or even when. the title was subsequently transferred by his representatives to Mrs. Griswold upon payment of the amount due to Chester Adams’ estate out of funds furnished by Griswold to his wife, Griswold specially contemplated by that means defeating the collection of the present indebtedness to complainant which did not then exist; yet I cannot resist the conclusion that the legal title, was given that direction with the intent to protect the property especially from any demands then existing, and generally from any that might thereafter arise out of the operations and speculations in which Griswold was engaged, or in which he might thereafter engage, until he should again fully recover his lost sound financial position. All the circumstances justify the belief that these transactions were originally made, and the trusts so established after-wards kept continuously on foot, for the very purpose of putting and keeping the funds used in a position where the property and its income would be subject to Griswold’s control and enjoyment, without being subjected to the payment of his existing debts, or to the risks of his subsequent speculative operations; or, in other words, for the purpose of putting himself in the position described by Mr. Justice Swayne, as “a settler purposing to throw the hazards of business in which he is about to engage upon others, instead óf honestly holding his means subject to the chances of those adverse results to which all business enterprises are liable.” Smith v. Vodges, 92 U. S. 183. From Gris-wold’s own statements, at various times and to different persons, disclosed in the testimony, it would seem that he had not at any time since his bankruptcy, up to the moving of this controversy, considered himself to be in a position to safely take and hold this property in his own name, but that he contemplated doing so when the proper time ■should come.
The moneys which the complainant is now seeking to recover were obtained by Griswold through deliberate frauds in presenting to, and procuring payment from, the United States of false and unfounded *575claims. It-does not appear at what time these fraudulent practices first commenced, but the defendant, Griswold seems to have been engaged in the business of purchasing and collecting claims against the government before the occurrence of the transactions under consideration. A party who could knowingly and deliberately obtain moneys by means of fraudulent practices, such as those resorted to by Griswold in obtaining the moneys covered by the judgment upon which this suit is based, is certainly capable of resorting to fraudulent practices to cover up and protect property already acquired. The whole atmosphere surrounding the transactions now in question is deeply tainted with fraud; and this condition of things tends to render a dishonest purpose highly probable in the pretended gift of Griswold to his wife. The maxim, noscitur a sociis, may well be applied to this voluntary settlement.
Could I be satisfied, as I should be glad to be, that the property in question was purchased by Mrs. Griswold with her own separate funds, even though such funds had been settled upon her by her husband, provided they were settled in good faith, as her sole and separate property, at a time and under circumstances which would legally justify such settlement, it would be my duty and pleasure, as a judge of this court, to protect her in its ownership and enjoyment. But in this instance the evidence does not appear to present such a case. The theory of the defence relied on, and the testimony and answers of Griswold and wife to support it, in view of all the testimony, cannot be accepted as entirely true.
There are remarkable, and, to my mind, irreconcilable discrepancies in the several statements of W. 0. Griswold, made under oath at different times, as to the consideration, purpose, and character of the conveyances first to J. M. Adams, and from him to Chester Adams, and as to the bonds, claims, etc., in regard to which he was called upon to testify. Changes in the circumstances seem to have developed new recollections and now views; and the theory now relied on does not seem to have been fully developed till demanded by the exigencies of the defence of the present suit. The exact truth in regard to these, matters can only be approximated by considering every part of these statements, conflicting and otherwise, in the light of all surrounding and attending circumstances. This I have carefully attempted to do, with the result already announced. Much might be said to support and illustrate the conclusions reached, but I do not deem it necessary, nor would it be profitable to again go over the field already so well covered by my associate.
*576On the grounds indicated, I think the complainant entitled to the decree ordered, apd I do not deem it necessary or advisable to discuss, or to express any opinions upon the other points relating to stamps, defective acknowledgements, records, etc., argued by counsel.